DEFERRED COMPENSATION AGREEMENT





            This agreement (the "Agreement"), executed this 1 day of March of
2004, and becoming effective as of today, by and between Banco Santander Puerto
Rico (hereinafter referred to as the "Bank") and Mr. Anthony G. Boon Cruz
(hereinafter referred to as the "Executive");

WITNESSETH:

            WHEREAS, the Bank is a commercial bank engaged in business in Puerto
Rico;

            WHEREAS, Executive is employed by the Bank as Systems Director;

            NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties agree as follows:

            Section 1. Compensation

            Commencing on the effective date of this Agreement, the Bank will
compensate the Executive for his services in the form of both current and
deferred compensation.

            The Bank agrees to pay the Executive, and the Executive agrees to
accept as his current annual compensation for the services to be rendered
hereunder a total regular compensation (the "Regular Compensation"), which will
be payable in twenty-six (26) bi-weekly installments.  In addition to the
Regular Compensation provided for above, the Bank agrees to pay the Executive
and the Executive agrees to accept as additional compensation (the "Additional
Compensation") for the services to be rendered by the Executive, Christmas and
production bonuses to which he may be entitled under the last paragraph of this
section. 

With regards to the total compensation payable during calendar year 2003, the
Bank agrees to pay the Executive and the Executive agrees to accept as deferred
compensation (the "Deferred Compensation") thirty percent (30%) of Regular and
Additional Compensation, which amounts shall be deposited in the Santander
Puerto Rico Deferred Compensation Trust for the Benefit of Anthony Boon Cruz
(the Trust").  For subsequent calendar years, the percentage to be deferred from
Regular and Additional Compensation shall be notified to the Trustee on the
month prior to the commencement of the calendar year to which such percentage of
withholding will apply.  Such amounts shall be controlled by the terms of this
Agreement and will be forfeited by the occurrence of any of the events of
forfeiture specified in Section 2.3 below.  If no election is made prior to the
commencement of the taxable year, the same deferral percentage used in the
previous year shall apply.

            In addition to such current and deferred compensation, Executive
shall be entitled to the following benefits: (i) reimbursement for all
reasonable expenses incurred in connection with the business of the Bank, (ii)
receive all other benefits generally available to executive officers of the Bank
from time to time and any specific benefits granted by the Bank to the
Executive; (iii) participate in all pension, profit sharing, and similar plans
of the Bank for the benefit of its executives; and (iv) if and when approved by
the Board of Directors of the Bank, to such bonus or additional compensation as
may from time deem to be warranted by his performance of services and the
condition of the Bank.  For purposes of determining the amount of the Christmas
bonus, performance bonuses and Regular Compensation adjustment, if any, the base
compensation shall be the sum of the Regular Compensation and any amount
deferred from Regular Compensation, as adjusted annually.

            Section 2. Deferred Compensation Trust Account

            2.1       Trust Account

            The deferred portion of the total compensation will not be paid by
the Bank to the Executive as it is earned by him.  Instead, the Bank will pay
the amounts of the Deferred Compensation to the Trust established for purposes
of holding and investing the Deferred Compensation amounts until they become
payable to the Executive pursuant to the provisions of this Agreement and the
corresponding Deed of Trust.  Said Deed of Trust shall be bound by the terms and
conditions of this Agreement.

            The Deferred Compensation amount shall be paid by the Bank to the
Trust on a monthly basis.

            Except as may be provided herein and the Deed of Trust, the Trustee
shall have full and complete power and authority over the trust, as fully and to
the same extent as any individual might, could, or would have owned similar
property or securities.  The Trustee shall not be liable for any error of
judgment, mistake of fact or of law, or act, or omission, except for his own
willful malfeasance or manifest negligence.

--------------------------------------------------------------------------------

As provided in the employment agreement.

            The Deferred Compensation amounts and the investment income thereof
accumulated by the Trust shall become payable to Executive in the manner
provided in Section 2.2 below unless forfeited by the occurrence of any of the
events of forfeiture specified in Section 2.3 below.

            At the time Executive is entitled to receive payments from the
Deferred Compensation Trust Account in accordance with the provisions of Section
2.2(b) below (representing distributions of funds other than distributions of
investment income funds), the Bank shall furnish to the Trustee a written
statement instructing and authorizing him to pay to the Executive the
corresponding amount of the Deferred Compensation Trust Account in the
applicable manner described in said Section 2.2(b).  Such notification shall
include a schedule (the "Payment Schedule") that indicates the amount payable to
the Executive or that provides a formula or other instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amount is
to be paid (as provided for under this Agreement), and the time for commencement
for payments of such amounts.  Except as otherwise provided herein, Trustee
shall pay Executive in accordance with such Payment Schedule.  The Trustee shall
provide for the reporting and withholding of any federal, estate or local taxes
that may be required to be withheld with respect to the payment of benefits
pursuant to the Payment Schedule and the terms of the Agreement and shall pay
amounts withheld to the appropriate taxing authorities, or determine pursuant to
the Payment Schedule that such amounts have been reported, withheld and paid by
the Settlor.  The Trustee shall thereafter immediately notify Executive in
writing as to the Bank’s instructions, and Executive shall have thirty days from
the date of such notification to object (in the manner indicated below) to the
Payment Schedule.  If no such objection is raised within said period of time,
Trustee shall make the applicable distribution to Executive.  With respect to
the investment income, the Trustee shall distribute such income to Executive in
accordance with the provisions of Section 2.2(a) unless the Bank furnishes to
the Trustee a written statement providing that an event of default has occurred.

            In the event the Bank considers that an event of forfeiture has
occurred (either with respect to distributions of investment income funds or of
funds other than distributions of investment income funds), the Bank shall be
required to so notify it in writing to the Trustee and to the Executive
indicating the reasons for such determination.  In the event Executive disagrees
with the determination made by the Bank as to the occurrence of an event of
forfeiture, said issue shall be arbitrated before an individual selected by
mutual consent of the parties.  In the event the parties cannot agree as to the
appointment of an Arbitrator, then the arbitration proceedings shall take place
in San Juan, Puerto Rico, in accordance with the rules of the American
Arbitration Association.  The decision of the Arbitrator shall be final and
binding upon all parties and shall be enforceable in any court having
jurisdiction thereof.  Any amount of the Deferred Compensation Trust Account
which is considered to have been forfeited, shall be paid (in cash or in kind)
by the Trustee to the Bank within the next 30 days following such determination.

            Section 2.2 Payment of Deferred Compensation

            Section 2.2 (a) Distribution of Investment Income

            The Trust’s investment income, including net capital gains, will be
paid by Trustee to Executive or to his executor, administrator or estate within
the next five business days after such income is received by Trustee.  The
current distribution of the Trust’s investment income will commence immediately
after the receipt by the Trust of such investment income and will continue
thereafter until the Trust is terminated.

            The amount of the deferred portion of the total compensation
accumulated by the Trust will be distributed in the manner described below
unless forfeited by the occurrence of any of the events of forfeiture specified
in Section 2.3 below.

            The Trustee shall have the power to decide what will constitute
income of the Trust that will be currently distributed and what will constitute
corpus of the Trust, and such decision shall be final and binding upon all
parties.

            Section 2.2 (b) Distribution of Deferred Compensation

            Section 2.2 (b)(1) Termination for any Reason other than Death

            In the event that the Executive services shall be terminated by
reason of disability, retirement, voluntary or involuntary termination of
employment, or for any other reason other than his death, the value of his
Deferred Compensation Trust Account maintained by the Trustee as of the date in
which the first installment is payable to Executive shall be paid by Trustee to
the Executive in the following manner, unless forfeited by the occurrence of any
of the events of forfeiture specified in Section 2.3 below:

-           if the value of his Deferred Compensation Trust Account does not
exceed the sum of $100,000, then, said value thereof shall be paid to Executive
over a five (5) year period in five (5) annual installments commencing on
January 1st of the year following termination of services and continuing on
January 1st of the subsequent four (4) years, or

-           if such value exceeds the sum of $100,000, then said value thereof
shall be paid to Executive, over a ten (10) year period in ten (10) annual
installments commencing on January 1st of the year following termination of
services and continuing on each January 1st of the subsequent nine (9) years.

            As provided above, during the pay-out period, the Trust’s income,
including net capital gains, will be paid by Trustee to Executive as such income
is received by Trustee.

            The amount of each installment shall be determined by dividing: (1)
the value of the Deferred Compensation Trust Account at the date the first
installment is payable by, (ii) the total number of installments payable.  Any
increment in the value of the installments in the Deferred Compensation Trust
Account during the pay-out period shall increase the amount of the last
installment due and any reduction in the value of investments shall reduce the
amount of each installment in reverse order of maturity.

            The Executive may, however, prior to the date of termination of
services for the reasons indicated above, file a written document with the Bank
and Trustee electing:

-           to receive the unpaid value of his Deferred Compensation Trust
Account over a longer period of time,

-           and/or that the annual installments commence at a later date other
than the subsequent January 1st after the date of retirement but no later than
his attainment of age sixty (60).

            For purposes of this Section, the Executive shall be deemed to be
disabled if he is unable to effectively carry on his normal duties for a period
of more than 120 consecutive working days or for more than 120 working days
during any 12-month period.

            The Bank shall notify in writing to the Trustee the manner of
payment selected by the Executive.

            Section 2.2 (b)(2) Termination of Services by Death

            In the event that the Executive’s services are terminated by death,
or in the event of Executive’s death after termination of services, without the
occurrence, in either case, of any of the events of forfeiture specified in
Section 2.3 below, the unpaid value of his Deferred Compensation Trust Account
shall be paid by Trustee in a lump sum within thirty (30) days after his death
to his estate, or to his designated heirs thereof, if provided by law or by a
valid will executed by the Executive, unless Executive notifies the Bank and
Trustee in writing at any time that such unpaid value be paid in a lump sum at a
designated time within the five (5) year period following the death of the
Executive or in ratable annual installments over a five (5) year period or a
specified longer period not to exceed ten (10) years.

            Section 2.2(3) Hardship

            Upon a showing of financial hardship and provided that none of the
events of forfeiture specified in Section 2.3 below has occurred, the Bank may,
in its sole discretion, direct the Trustee to pay the Executive (or, in the
event of death, to the Executive’s estate) in one lump sum a portion or all of
the unpaid value of such Executive’s Deferred Compensation Trust Account to the
extent necessary to alleviate the hardship.  A hardship is an emergency beyond
the control of the Executive and/or his dependents.





            Section 2.3 Forfeiture of Benefit Payments

            Notwithstanding anything contained herein to the contrary, no
payment of any then unpaid value of the Deferred Compensation Trust Account
(including investment income thereof) shall be made and all the rights of the
Executive under this Agreement and the Deed of Trust, his estate, executors, or
administrators, or any other person, to receive payments thereof shall be
forfeited in any of the following events occur:

(i)         The Executive, while in the service of the Bank, shall engage in:

                        (1)        a material breach of the covenants
established in Section 3 of this Agreement; and/or

                        (2)        be convicted in a court of competent
jurisdiction for theft of Bank’s property or embezzlement, terminating this
Agreement as described in Section 4 hereof;

(ii)        The Executive, after ceasing to be engaged as an Executive of the
Bank and until the time of receiving the final installment payment or
distribution from the Deferred Compensation Trust Account, shall engage in any
of the following:

                        (1)        a material breach of the covenants
established in Section 3 of this Agreement, and/or

                        (2)        refuses to make himself available upon
request at reasonable times and upon a reasonable basis to consult with, supply
information to, and otherwise cooperate with the Bank with respect to any matter
that was handled by his while he was in the service of the Bank.

            Except in the case of engaging in any of the activities or actions
mentioned above, the Executive shall be entitled to receive the full amount
accumulated in his deferred compensation trust account in the manner provided
above irrespective of whether this Agreement or Executive’s employment with the
Bank be terminated for reasons other than those provided herein.

            Section 2.4 Deferred Compensation not Salary for Pension Plan
Purposes

            Any Deferred Compensation payable under this Agreement shall not be
deemed salary or other compensation to the Executive for the purpose of
computing benefits to which he may be entitled under any pension plan or
retirement plan.

            Section 3. Covenants

            While Executive is employed hereunder by the Bank he shall not,
without the prior written consent of the Bank, engage directly or indirectly in
any other employment or have any interest, direct or indirect, in any other
business, firm, or corporation which directly competes or conflicts with the
business of the Bank; provided, however, that he may continue to own or may
hereafter acquire any securities or a class of any publicly owned or privately
held company.

            Executive shall treat as confidential and keep secret the affairs of
the Bank and shall not at any time during the term of this Agreement or
thereafter, without the prior written consent of the Bank, divulge, furnish or
make known or accessible to, or use for the benefit of, anyone other than the
Bank and its affiliates any information or a confidential nature relating in any
way to the business of the Bank or its affiliates or their clients and obtained
by his in the course of his services hereunder.

            All records, papers, and documents kept or made by the Executive
relating to the business of the Bank or its affiliates of their clients shall be
and remain as property of the Bank.

            Section 4. Termination

            The Bank and the Executive individually shall have the right to
terminate this agreement, as well as Executive’s employment with the Bank, at
any time by giving the other party 30-day advance notice.  Upon termination of
this agreement and/or Executive’s employment with the Bank, the Bank will not be
liable to the Executive, except for any compensation (including Deferred
Compensation), accrued, but unpaid.  Except in the case of the occurrence of any
of the events of forfeiture described in Section 2.3 above, the Executive shall
have a vested right to receive, in the manner provided in Section 2.2(b)(1), the
total value of the Deferred Compensation Trust Account as of the above-mentioned
date of termination of his services.

            Section 5. Assignment

            This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Bank.  Neither this Agreement nor any right
hereunder (including the rights of the Executive or any other person to the
payment of Deferred Compensation) shall be assigned, transferred, pledged, or
encumbered by Executive, except an assignment or transfer of the Deferred
Compensation by will or by the laws of descend and distribution.

            Section 6. Term of the Agreement

            This Agreement shall be in effect from the date of this contract and
thereafter until such full time service of the Executive is terminated as herein
provided.  No part of the Agreement shall be interpreted or construed as
granting or providing the Executive employment for a determined or fixed period
of time.

            The Executive agrees and acknowledges the nature of his employment
with the Bank as having no determined or fixed period of time, and as such,
subject to the provisions of Section 4 of this Agreement.

            Section 7. Release

In case the Puerto Rico Department of the Treasury disputes any deferral of
income pursuant to the Agreement, the Executiveshall be solely responsible for
any tax liability that may result from such action.  In addition, the Executive
shall hold harmless, indemnify, and defend Settlor for any deficiency or tax
liability, including interests, surcharges, additions to tax and penalties there
on, that may be imposed or assessed in regards to the benefits granted and
accumulated under this Trust Agreement.  Furthermore, the Executive waives the
Settlor of any other tax consequences arising out of the deferred compensation
herein provided.

            Section 8. Agreement Entire

            This Agreement constitutes the entire understanding between the Bank
and the Executive concerning his Deferred Compensation.  This Agreement may not
be changed orally.





            Section 9. Applicable Law

            This Agreement shall be governed by and construed in accordance with
the laws of Puerto Rico.

EXECUTIVE                                                   BANCO SANTANDER
PUERTO RICO                  

                                                                       
                                             _____________

            Mr. Anthony G. Boon Cruz                              Bank’s
Authorized Representative



